                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 ANDREA SAVAGE,

                Plaintiff,                                  CIVIL ACTION NO.: 4:19-cv-224

        v.

 INTERNATIONAL LONGSHORE
 ASSOCIATION, et al.;

                Defendants.


                                            ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge’s September 13, 2019 Report and Recommendation, (doc. 5), to which Plaintiff filed no

objections. Accordingly, the Court ADOPTS the Report and Recommendation, (doc. 5), as the

opinion of the Court and DENIES Plaintiff’s Motion to Proceed in forma pauperis. Plaintiff shall

have fourteen days from the date of this Order to pay the filing fee or risk dismissal.

       SO ORDERED, this 28th day of October, 2019.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
